Citation Nr: 1340162	
Decision Date: 12/05/13    Archive Date: 12/20/13

DOCKET NO.  12-22 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

W. Doernberg, Associate Counsel



INTRODUCTION

The Veteran served on active military duty from March 1966 to December 1969.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision by the St. Louis, Missouri Regional Office (RO) of the Department of Veterans Affairs (VA).

A review of the Virtual VA paperless claims processing system and the Veterans Benefits Management System does not reveal any additional documents pertinent to the present appeal.  

The issue of entitlement to service connection for hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's tinnitus is related to active service.


CONCLUSION OF LAW

Tinnitus was incurred in active military service.  38 U.S.C.A. § 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.159 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2013).  As the Board is granting the claim for entitlement to service connection for tinnitus, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet. App. 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim").

Analysis

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  In order to establish service connection for a claimed disorder, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Lay testimony is competent to establish a diagnosis where the layperson is competent to identify the medical condition, is reporting a contemporaneous medical diagnosis, or describes symptoms that support a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

The Board finds that service connection is warranted for tinnitus. First, the weight of the evidence demonstrates that the Veteran has a current disability in the form of severe, high-pitched tinnitus.  Both VA examiners found that the Veteran experienced tinnitus.  The Veteran also consistently reported complaints of tinnitus in his lay statements.  The Veteran is competent to report that he has tinnitus.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).  The Board also finds that the Veteran's statements are credible because he consistently reported complaints of tinnitus to the March 2010 and July 2012 VA examiners and in statements throughout the claims file.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996). The Board therefore finds that the Veteran has a current disability.  Shedden, 381 F.3d at 1167.

Second, the Board finds that the Veteran experienced in-service noise exposure.  The Veteran was a fire protection specialist.  The Veteran states that he was exposed to the noise of jet aircrafts.  In an August 2012 statement, the Veteran states that he was behind F-4 jets when the flight crews were doing maintenance and running jet engines.  He did not have hearing protection.  The March 2010 VA examiner also noted that the Veteran had exposure to noise in the military and did not use hearing protection.  The Veteran is competent to report his observations from service.  38 C.F.R. § 3.159(a)(2)(2013); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Veteran's statements are credible because they are consistent with the circumstances of his military occupational specialty.  Caluza, 7 Vet. App. at 511 The Board gives weight to the Veteran's statements concerning his in-service acoustic noise exposure and finds that the weight of the evidence supports that the Veteran experienced in-service noise exposure.  Shedden, 381 F.3d at 1167.

Finally, the Board finds that the Veteran's tinnitus had onset during service.  In many statements, beginning with his October 2009 claim, the Veteran states that he experienced tinnitus since noise exposure in service.  The March 2010 VA examiner recorded that the Veteran began to experience tinnitus 20 years prior to examination.  However, the Veteran argues in multiple statements that this is an incorrect history.  He states that the VA examiner asked him if he had experienced tinnitus for at least 20 years.  The Veteran recounts that he did not state that he experienced tinnitus for only 20 years, but that he experienced tinnitus for at least 20 years.  The July 2012 VA examiner recorded the Veteran's reports of tinnitus beginning in service.  Both VA examiners expressed negative etiological opinions with respect to the Veteran's tinnitus, but did not consider the Veteran's lay statements as found by the Board herein and are thus inadequate and do not outweigh the Veteran's competent and credible testimony.  

The Veteran is competent to report that he has had tinnitus beginning in service.  Charles, 16 Vet. App. at 374.  The Board finds his statements are credible because they are consistent with one another and consistent with his reports to the July 2012 VA examiner.  The Board also finds that the Veteran's argument is plausible that the March 2010 VA examiner improperly recorded his reports concerning onset of tinnitus.  The Board finds that the weight of the evidence demonstrates onset of the Veteran's tinnitus during service.  The evidence establishes that the Veteran's disease was incurred in service.  Service connection for tinnitus is therefore warranted.  Shedden, 381 F.3d at 1167.


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

The Veteran seeks service connection for bilateral hearing loss.  After having carefully considered the matter, and for reasons expressed immediately below, the Board finds that the Veteran's appeal must be remanded to ensure that he is accorded full compliance with the statutory duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran was afforded VA audiological examinations on March 2010 and July 2012.  The March 2010 VA examiner found that the Veteran's hearing loss was less likely than not due to service because the Veteran separated from the military with no ratable hearing loss.  In the July 2012 examination, the VA examiner opined that the Veteran's hearing loss was not at least as likely as not due to service because an audiometric evaluation at the time of separation in September 1969 indicated normal hearing in the right ear and a slight loss at one frequency in the left ear.  The examiner found that the Veteran's left hearing loss was due to an acoustic neuroma and subsequent surgery in 2004.

Under the law, the Board must consider whether any current hearing loss is otherwise etiologically related to in-service noise exposure notwithstanding normal hearing at discharge.  See Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993).  The VA examiner's opinion is insufficient with respect to the right ear, because it fails to provide a rationale for the negative etiological opinion, other than normal hearing at discharge.  The opinion is insufficient with respect to the left ear because it does not explain whether or not the Veteran's non-ratable loss as demonstrated at separation contributed to his current hearing loss or whether the Veteran had hearing loss due to service that contributed to his current hearing loss in addition to any hearing loss caused by the acoustic neuroma and associated surgery.

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's claims folder to the July 2012 VA audiology examiner or, if he is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of any current hearing loss that may be present.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.  The examination report must state whether this review was accomplished.  If an additional examination is deemed necessary to provide the requested opinion, such an examination should be scheduled.

1) The examiner should provide an opinion on whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's right ear hearing loss is related to in-service noise exposure.

In so doing, the examiner must also discuss the likelihood that the Veteran's right ear hearing loss is due to in-service noise exposure on a delayed or latent onset theory of causation and address any threshold shift during service. 

2) The examiner should provide another opinion on whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's left ear hearing loss is related to in-service noise exposure.  

The examiner must discuss the likelihood that the Veteran's left ear hearing loss is due to in-service noise exposure on a delayed or latent onset theory of causation and address any threshold shift during service.  The examiner must consider the September 1969 separation examination which measured a pure tone threshold of 30 decibels in the left ear at 3,000 Hertz.

The examiner should also address whether it is at least as likely as not that the Veteran has left ear hearing loss related to in-service noise exposure in addition to any hearing loss caused by the Veteran's left acoustic neuroma and associated surgery.  

The examiner must provide reasons for each opinion.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so, aside from lack of contemporaneous medical treatment or documentation. The examiner is advised that hearing loss may be etiologically related to in-service noise exposure notwithstanding normal hearing at discharge.  

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

2. Review the examination report to ensure that it complies with these remand instructions and, if not, return it to the examiner for correction.

3. Readjudicate the issue on appeal.  If the benefit sought remains denied, provide the Veteran a supplemental statement of the case and an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
KERRI MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


